COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 IN THE MATTER OF THE ESTATE OF                 §
 VERNON LEE DOWNING, DECEASED.                                   No. 08-14-00030-CV
                                                §
                                                                     Appeal from
                                                §
                                                                  Probate Court No. 3
                                                §
                                                                 Dallas County, Texas
                                                §
                                                          (TC#PR-10-2214-3-12 and #12-68585)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

part of the judgment awarding Appellees $100,000 in damages for fraud and in that part of the

judgment awarding Appellees $10,000 in attorney’s fees. We therefore reverse those parts of the

judgment of the court below and render judgment that Appellees take nothing as to those

damages and fees. We further order that the remainder of the judgment of the court below is

affirmed, in accordance with the opinion of this Court.

       We further order that Appellees recover from Appellant and her sureties, if any, see TEX.

R. APP. P. 43.5, for performance of the judgment as revised, and for all costs, both in this Court

and the court below, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 25TH DAY OF FEBRUARY, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.